DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-12, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishtiaq et al. (US 2007/0036227).
Regarding claims 1 and 8, Ishtiaq teaches an apparatus (figs 2-6) for carrying out a method comprising: 

receive a frame to be encoded (VIDEO FRAMES of figs. 2 and 3), 
wherein the frame comprises a plurality of blocks ([0039] macroblocks. A video frame has a plurality blocks or macroblocks; [0010 and 0024] MPEG-7 standard describes a video frame comprising a plurality blocks that represent video segments such as color, texture, shape, motion, localization, and face recognition features, the block is a current frame n, [0043-0044]); 
generate an importance value for each block based on a presence or absence of specified contextual indicators within each block (208, 304, 306, and 308 of fig. 3. Note: importance values Cn, Vn, and tn have contextual indicators as color, shape, motion, localization, and face recognition features, [0010-0011and 0027-0028], the block in the frame is considered the current frame n, [0043-0044]); 
assign a bit budget to each block based at least in part on the importance value generated for the block (206 of figs. 2 and 3, 312-330 of fig. 3, [0043-0044] bdn be the desired number of bits to be spent on the current frame n as the block); and 
an encoder (204 of fig. 2) configured to encode each block to meet the bit budget assigned to the block (206 of fig. 2, [0007] Thus, the rate controller 106 had to be able to balance both temporal (via frame drops) and spatial quality (via the Qp) such that a fixed bit-rate budget was met. This is applicable to the rate controller 206 of figure 2).
Regarding claim 15, Ishtiaq further teaches a system (fig. 2-6) comprising: 
a memory ([0035]); and 

receive a frame to be encoded (INPUT VIDEO FRAMES of figs. 2 and 3), wherein the frame comprises a plurality of blocks ([0039] macroblocks. A video frame has a plurality blocks or macroblocks.  MPEG standards describe a video frame that has a plurality blocks, [0024], [0010-0011] color, shape, face recognition features of video segments); 
generate an importance value for each block based on a presence or absence of specified contextual indicators within each block (208, 304, 306, and 308 of fig. 3. Note: importance values are Cn, Vn, and tn that have contextual indicators as color, shape, motion, localization, and face recognition features of video segment, [0010-0011, and 0027-0028], a block is a current frame n, [0043 and 0044]); 
assign a bit budget to each block based at least in part on the importance value generated for the block (206 of figs. 2 and 3, 312-330 of fig. 3; [0043-0044] bdn be the desired number of bits to be spent on the current frame n as the block); and 
convey the bit budgets to an encoder and cause each block to be encoded to meet the bit budget assigned to the block (RATE CONTROL ADJUSTMENT 206 of fig. 2 convey to the encoder 204 of fig. 2; [0007] Thus, the rate controller 106 had to be able to balance both temporal (via frame drops) and spatial quality (via the Qp) such that a fixed bit-rate budget was met. This is applicable to the rate controller 206 of figure 2, [0043-0044]).
Regarding claims 2, 9, and 16, Ishtiaq further teaches the apparatus as recited in claims 1, 8, and 15, wherein the pre-encoder is further configured to: 
determine a rarity of each contextual indicator throughout the frame in its entirety (304, 306, 308 of fig. 3, On, Wn, tn of figure 3); and 

Regarding claim 3, 10, and 17,  Ishtiaq further teaches the apparatus as recited in claims 1, 8, and 15 wherein the plurality of contextual indicators comprise memory colors, text, and signs (210 of fig. 2. The storage stored visual information that includes color, texture, shape, motion, localization, and face recognition features of a video segment [0010-0011]. Texture and shape are considered as text and sign). 
Regarding claim 4, 11, and 18,  Ishtiaq further teaches the apparatus as recited in claims 1, 8, and 15 wherein the pre-encoder is further configured to generate the importance value for each block based on a score assigned to each contextual indicator that was detected in the block ([0027, 0028] Cn, Vn, and tn are calculated to determine a score, see 506-510 of fig. 5).
Regarding claim 5 and 12, Ishtiaq further teaches the apparatus as recited in claim 4, wherein the pre-encoder is further configured to adjust a first score assigned to a first contextual indicator responsive to detecting a second contextual indicator in the block (Vn and tn [0027 and 0041], see 206 of fig. 2, adjusting the visual information for encoding).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 13, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishtiaq et al. (US 2007/0036227) in view of Dall et al. (US 8,599,214).
Regarding claims 6, 13, and 19, Ishtiaq further teaches the apparatus as recited in claim 1, wherein the pre-encoder is further configured to access a visual information in the storage (210 of fig.2) specifying a plurality of contextual indicators to search for in the plurality of blocks of the frame (210 of fig.2, [0025] The visual information is computed in real time or pre-computed and stored in a storage device 210 for later use. The visual information includes such information as flags and parameters that describe the contents of the video in a parameterized form as well as information about key areas or instances within the video that should be treated preferentially, Cn, Vn, and tn [0027-0028]).
	It is noted that Ishitiaq does not teach a table in the storage or memory as claimed.
	Dall teaches a table (124 of fig. 2) in the memory for storing color values for encoding an image type (col. 12, line 21-29).
	Taking the teachings of Ishtiaq and Dall together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the table (124 of fig. 2) of Dall into the storage (210 of fig. 2) of Ishtiaq to provide the encoder to selectively encode portions of visual image based on the color table rather than the complete image, resulting in reduced network bandwidth consumption.

receive a first visual information (VISUAL INFORMATION of fig. 2) specifying a first plurality of contextual indicators corresponding to a first application (Note: the input video frames comprises a first application,  INPUT VIDEO FRAMES of figure 2, 208 of fig. 2 performs the context indicators that are stored in the storage 210 of fig. 2 and flags indicated tables in [0025] The visual information is computed in real time or pre-computed and stored in a storage device 210 for later use. The visual information includes such information as flags and parameters that describe the contents of the video in a parameterized form as well as information about key areas or instances within the video that should be treated preferentially); 
search for the first plurality of contextual indicators in a first frame responsive to the first application generating the first frame to be encoded (206 and 204 of fig. 2); 
receive a second visual information (VISUAL INFORMATION of fig. 2) specifying a second plurality of contextual indicators corresponding to a second application (Note: the input video frames comprises a second application,  INPUT VIDEO FRAMES of figure 2, 208 of fig. 2 performs the context indicators that are stored in the storage 210 of fig. 2 and flags indicated tables in [0025] The visual information is computed in real time or pre-computed and stored in a storage device 210 for later use. The visual information includes such information as flags and parameters that describe the contents of the video in a parameterized form as well as information about key areas or instances within the video that should be treated preferentially); and 
search for the second plurality of contextual indicators in a second frame responsive to the second application generating the second frame to be encoded (206 and 204 of fig. 2).
	It is noted that Ishtiaq does not teach a first table and second table as claimed.

Taking the teachings of Ishtiaq and Dall together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tables (124, 222, and 224 of fig. 2) of Dall into the storage (210 of fig. 2) of Ishtiaq for the image is analyzed and a palette selected and ordered to meet image quality, color accuracy, and compression objectives.

Response to Arguments
Applicant's arguments filed 07/23/2021 have been fully considered but they are not persuasive.
The applicant argues Ishtiaq does not teach a pre-encoder configured to generate an importance value for each block based on a presence or absence of specified contextual indicators within each block; assign a bit budget to each block based at least in part on the importance value generated for the block; and an encoder configured to encode each block to meet the bit budget assigned to the block in figure 3, pages 7-10.
The examiner strongly disagrees with the applicant. It is submitted that Ishtiaq discloses the system (figs. 3 and 3) comprising the visual analyzer (208 of figs. 2 and 3) that pre-computes the visual information such as  color, texture, shape, motion, localization, and face recognition features of a video segment ([0010-0011 and 0025]) before the encoder, (204 of fig. 2), so the analyzer is treated as a pre-encoder.  Ishtiaq further teaches the rate controller (206 of figs. 2 and 

The applicant further argues that the dependent claims recite additional features neither disclosed nor suggested by the combination of cited art. As one example, claim 2 recites: "The apparatus as recited in claim 1, wherein the pre-encoder is further configured to: determine a rarity of each contextual indicator throughout the frame in its entirety; and adjust the importance value of each block based on the rarity of each detected contextual indicator."
The examiner strongly disagrees with the applicant. It is submitted that Ishtiaq discloses the visual analyzer as the pre-encoder pre-computes a rarity of each contextual indicator throughout the frame in its entirety (On, Wn, tn, and FRAME n in 208 of fig. 3, [0010-0011] extract color, texture, shape, motion, localization, and face recognition features of a video segment) and adjust the importance value of each block (312, 314, 316, 320, and 322 of fig. 3, adjusting On, Wn, and tn) based on the rarity of each detected contextual indicator (On, Wn, tn of fig. 3). 
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425


/TUNG T VO/    Primary Examiner, Art Unit 2425